UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2013 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2013 Annual Report to Shareholders DWS GNMA Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 25 Statement of Assets and Liabilities 27 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 34 Notes to Financial Statements 49 Report of Independent Registered Public Accounting Firm 50 Information About Your Fund's Expenses 52 Tax Information 53 Advisory Agreement Board Considerations and Fee Evaluation 58 Board Members and Officers 64 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. As a result, we believe that U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. For the 12 months ended September 30, 2013, DWS GNMA Fund posted a -4.31% total return, compared with the -1.90% return of its benchmark, the Barclays GNMA Index. At the close of the period, the fund's duration (a measure of interest rate sensitivity based on when investors can expect payments of principal and interest from a bond) stood at 5.2 years, compared with 5.8 years for the Barclays GNMA Index. As the fiscal period opened, the European debt crisis was beginning to recede to some degree as a concern for global markets. The U.S. Federal Reserve Board (the Fed) continued to provide support to the economy in the form of measures designed to produce extraordinarily low interest rates. U.S. fixed-income markets were focused primarily on the run-up to and aftermath of the presidential election, against a backdrop of wrangling over solutions to the country's budgetary dilemma. Markets seemed to anticipate a reasonable resolution and credit-sensitive sectors continued their trend of outperformance. This "search for yield" theme on the part of investors remained in place following the resolution at year-end of the U.S. "fiscal cliff" wrangling. Positive sentiment for risk assets was further supported by continued improvement in key housing and employment measures. As 2013 progressed, the interest rate environment became a negative factor for bond prices overall, as U.S. Treasury rates moved higher on optimism over prospects for the economy. Speculation increased over the extent to which the Fed would continue to support interest rates at recent levels. The negative sentiment intensified in late June 2013 on comments from the Fed chairman to the effect that the economy may have stabilized sufficiently to allow for a tapering of long-term bond purchases under its quantitative easing program. In mid-September 2013, the Fed backed off of its earlier guidance, and suggested that the inevitable reduction of its support for the bond market would likely not begin until sometime in 2014. Long rates eased in response, but still ended the fiscal period well above where they started. U.S. Treasury yields ended the period higher all along the yield curve, rising from historically low levels.Specifically, the two-year yield went from 0.23% to 0.33%, the five-year from 0.62% to 1.39%, the 10-year from 1.65% to 2.64% and the 30-year from 2.82% to 3.69%. For the 12 months, credit spreads — the incremental yield offered by lower-quality vs. higher-quality fixed-income instruments — generally narrowed as investors sought incremental yield in a low-rate environment and reacted to the prospect of extended monetary policy support for the economy. Performance for GNMAs lagged over the 12 months ended September 30, 2013, as the asset class was impacted by a pickup in prepayment expectations for underlying mortgage pools as the housing market improved and mortgage rates remained relatively low by historical standards. In addition, GNMAs were impacted late in the period by expectations that the Fed would reduce its purchases of mortgage-backed securities. Positive and Negative Contributors to Performance For much of the period, the fund was positioned with an overall duration and interest rate sensitivity above that of the benchmark. This stance was based in part on the Fed's messaging that its bond purchases would not be trimmed absent data indicating some combination of a return to healthy employment levels and above-target inflation. While these key indicators have not moved to a significant degree, the market reacted strongly to the Fed's guidance in June that a tapering in purchases could be imminent. The resulting sell-off in interest rates hurt our longer-duration stance. The fund has held a position in interest-only mortgage-backed securities designed to help protect against a potential rise in rates. These issues carry higher yields in order to compensate for the fact that their value is completely dependent on the anticipated stream of income rather than any principal to be returned. This position detracted from relative performance as some of these securities were impacted by an increase in prepayments. We had avoided many of the most recently issued mortgage pools with very low overall coupons, as we believed they would perform poorly when the Fed eventually reduced its purchases. In addition, these pools are relatively long duration due to their lower vulnerability to prepayments, and we expect them to suffer as rate levels rise and investors move to shorter-duration instruments with higher coupons. This positioning hurt performance for much of the period, but benefited the fund more recently as rates moved higher. We have maintained a position in higher-coupon pools where we have reason to believe prepayments will remain modest. Most of our higher-coupon weighting is in "seasoned" (older than three years) GNMAs, many with lower average loan balances than the Index. As a result, these holdings have experienced relatively low prepayments while adding to the fund's income vs. lower coupons. In addition, some of these higher-coupon pools rose in value late in the period as investors began to value their lower durations. GNMA securities in a nutshell Government National Mortgage Association (GNMA) securities, commonly called "Ginnie Mae" securities, are backed by the full faith and credit of the U.S. government with respect to payment of principal and interest. Each GNMA mortgage-backed security represents an aggregated pool of homeowners' mortgages from which investors receive principal and interest payments each month. If interest rates fall, homeowners tend to refinance and pay off their existing mortgages earlier, and mortgage-backed investors are forced to reinvest the proceeds at lower prevailing rates. If interest rates rise, principal for the mortgages underlying GNMA securities tends to be repaid more slowly and an investor receives the coupon interest on the security over a longer time horizon. The value of GNMAs issued recently with coupons that reflect lower prevailing rates can be less attractive to investors and may experience a greater price decline if market interest rates rise, reducing returns to investors. As a result, funds that invest primarily in GNMAs tend to perform best in environments in which interest rates do not change dramatically. Outlook and Positioning We believe the market may have overreacted in June to the Fed's floating of a possible adjustment in monetary policy via reduced bond purchase levels, at least with respect to the timing of any such decision. The Fed has indicated that it will weigh employment conditions heavily in determining policy. Given continued improvement in employment and below-target inflation there would not appear to be any substantive reason for the Fed to initiate anything approaching a rapid reversal in policy. The Fed's likely new chair Janet Yellen is widely viewed as unlikely to push for any such change in direction under current conditions. Given our outlook for modest growth and modest, deliberate changes to Fed policy, we expect mortgage rates will likely be range-bound for some time. As a result, we are comfortable with our focus on maximizing current income in the portfolio. At the same time, we are taking care to keep enough liquidity in the fund to reposition fairly quickly should higher current mortgage rates become a durable trend. We will continue to closely monitor Fed policy and various government proposals with the potential to increase prepayments. Portfolio Management William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2002. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Portfolio Manager for Retail Fixed Income: New York. — BIS, University of Minnesota. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays GNMA Index is an unmanaged, market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Performance Summary September 30, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge -4.31% 4.04% 3.96% Adjusted for the Maximum Sales Charge (max 2.75% load) -6.94% 3.46% 3.67% Barclays GNMA Index† -1.90% 4.94% 4.85% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge -5.04% 3.27% 3.18% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -5.04% 3.27% 3.18% Barclays GNMA Index† -1.90% 4.94% 4.85% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 No Sales Charges -4.62% 3.61% 3.53% Barclays GNMA Index† -1.90% 4.94% 4.85% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 No Sales Charges -4.10% 4.26% 4.20% Barclays GNMA Index† -1.90% 4.94% 4.85% Institutional Class 1-Year Life of Class* Average Annual Total Returns as of 9/30/13 No Sales Charges -4.13% 4.08% Barclays GNMA Index† -1.90% 4.41% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 0.76%, 1.52%, 1.41%, 0.54% and 0.51% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A and C shares for the periods prior to their inception on February 2, 2009 and for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class S shares of DWS GNMA Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class shares commenced operations on February 2, 2009. The performance shown for the index is for the time period of January 31, 2009 through September 30, 2013, which is based on the performance period of the life of Institutional Class. † The Barclays GNMA Index is an unmanaged, market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Class A Class C Class R Class S Institutional Class Net Asset Value 9/30/13 $ 9/30/12 $ Distribution Information as of 9/30/13 Income Dividends, Twelve Months $ September Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended September 30, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on September 30, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Investment Portfolio as of September 30, 2013 Principal Amount ($) Value ($) Government National Mortgage Association 105.3% Government National Mortgage Association: 2.99%, with various maturities from 3/15/2042 until 6/15/2042 3.0%, with various maturities from 9/15/2042 until 11/15/2042 3.1%, with various maturities from 10/15/2041 until 2/15/2042 3.25%, with various maturities from 9/15/2042 until 11/15/2042 3.5%, with various maturities from 12/1/2041 until 3/20/2043 (a) 4.0%, with various maturities from 8/20/2030 until 5/20/2043 (a) 4.25%, with various maturities from 9/15/2040 until 10/15/2041 4.49%, 7/15/2041 4.5%, with various maturities from 6/20/2033 until 5/15/2042 4.55%, 1/15/2041 4.625%, with various maturities from 4/15/2041 until 5/15/2041 5.0%, with various maturities from 3/20/2029 until 2/20/2042 (a) 5.5%, with various maturities from 12/15/2025 until 6/15/2042 6.0%, with various maturities from 8/20/2023 until 5/15/2040 6.5%, with various maturities from 11/20/2032 until 3/20/2041 7.0%, with various maturities from 1/15/2036 until 6/20/2039 7.5%, with various maturities from 6/20/2022 until 8/20/2032 Total Government National Mortgage Association (Cost $2,066,440,746) Collateralized Mortgage Obligations 16.7% Federal Home Loan Mortgage Corp.: "EA", Series 2530, Principal Only, Zero Coupon, 1/15/2032 "OH", Series 3382, Principal Only, Zero Coupon, 11/15/2037 "CO", Series 3820, Principal Only, Zero Coupon, 3/15/2041 "UF", Series 3807, 1.383%*, 2/15/2041 "PA", Series 4122, 1.5%, 2/15/2042 "BC", Series 4144, 2.5%, 12/15/2042 "KB", Series 4144, 2.5%, 12/15/2042 "KH"', Series 4153, 2.5%, 1/15/2043 "PT", Series 3586, 2.756%*, 2/15/2038 "IY", Series 3955, Interest Only, 3.0%, 3/15/2021 "YI", Series 3936, Interest Only, 3.0%, 6/15/2025 "AI", Series 4016, Interest Only, 3.0%, 9/15/2025 "DI", Series 3952, Interest Only, 3.0%, 11/15/2025 "EI", Series 3953, Interest Only, 3.0%, 11/15/2025 "IO", Series 3974, Interest Only, 3.0%, 12/15/2025 "GI", Series 3985, Interest Only, 3.0%, 10/15/2026 "DI", Series 4010, Interest Only, 3.0%, 2/15/2027 "PI", Series 4017, Interest Only, 3.0%, 3/15/2027 "IP", Series 4046, Interest Only, 3.0%, 5/15/2027 "ZB", Series 4183, 3.0%, 3/15/2043 "ZP", Series 4181, 3.0%, 3/15/2043 "IA", Series 3800, Interest Only, 3.5%, 12/15/2022 "EI", Series 3749, Interest Only, 3.5%, 3/15/2025 "MZ", Series 3821, 3.5%, 3/15/2041 "DZ", Series 4199, 3.5%, 5/15/2043 "ZG", Series 4213, 3.5%, 6/15/2043 "VZ", Series 4212, 4.0%, 6/15/2043 "JI", Series 3558, Interest Only, 4.5%, 12/15/2023 "PI", Series 3843, Interest Only, 4.5%, 5/15/2038 "57", Series 256, Interest Only, 5.0%, 3/15/2023 "CZ", Series 3658, 5.0%, 4/15/2040 "SY", Series 3035, Interest Only, 5.918%**, 9/15/2035 "SP", Series 3016, Interest Only, 5.928%**, 8/15/2035 "PE", Series 2489, 6.0%, 8/15/2032 "IO", Series 2580, Interest Only, 6.0%, 3/15/2033 "MI", Series 3871, Interest Only, 6.0%, 4/15/2040 "SG", Series 3033, Interest Only, 6.468%**, 9/15/2035 "A", Series 172, Interest Only, 6.5%, 1/1/2024 "SB", Series 2742, Interest Only, 6.818%**, 1/15/2019 "SN", Series 3175, Interest Only, 6.968%**, 6/15/2036 Federal National Mortgage Association: "AY", Series 2013-6, 2.0%, 2/25/2043 "DI", Series 2011-136, Interest Only, 3.0%, 1/25/2026 "IG", Series 2011-96, Interest Only, 3.0%, 10/25/2026 "LA", Series 2013-30, 3.0%, 3/25/2043 "PU", Series 2013-30, 3.0%, 4/25/2043 "LZ", Series 2013-45, 3.0%, 5/25/2043 "ZC", Series 2013-53, 3.0%, 6/25/2043 "HI", Series 2010-123, Interest Only, 3.5%, 3/25/2024 "KI", Series 2011-72, Interest Only, 3.5%, 3/25/2025 "KI", Series 2012-98, Interest Only, 3.5%, 7/25/2027 ''IO", Series 2012-146, Interest Only, 3.5%, 1/25/2043 "ZN", Series 2013-54, 3.5%, 6/25/2043 "KZ", Series 2013-66, 3.5%, 7/25/2043 "CI", Series 2010-112, Interest Only, 4.0%, 12/25/2023 "BI", Series 2011-42, Interest Only, 4.0%, 8/25/2025 "25", Series 351, Interest Only, 4.5%, 5/1/2019 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "CZ", Series 2011-99, 4.5%, 10/25/2041 "21", Series 334, Interest Only, 5.0%, 3/1/2018 "20", Series 334, Interest Only, 5.0%, 3/1/2018 ''23", Series 339, Interest Only, 5.0%, 7/1/2018 "27", Series 351, Interest Only, 5.0%, 4/1/2019 "26", Series 381, Interest Only, 5.0%, 12/25/2020 "BI", Series 2010-10, Interest Only, 5.0%, 9/25/2035 "ZA", Series 2008-24, 5.0%, 4/25/2038 "KT", Series 2007-32, 5.5%, 4/25/2037 "PJ", Series 2004-46, Interest Only, 5.821%**, 3/25/2034 "HS", Series 2009-87, Interest Only, 5.971%**, 11/25/2039 "ZB", Series 2005-37, 6.0%, 5/25/2035 "Z", Series 2006-116, 6.0%, 12/25/2036 "WI", Series 2011-59, Interest Only, 6.0%, 5/25/2040 "HI", Series 2010-2, Interest Only, 6.5%, 2/25/2040 "PI", Series 2006-20, Interest Only, 6.501%**, 11/25/2030 "SA", Series 2005-17, Interest Only, 6.521%**, 3/25/2035 "SI", Series 2007-23, Interest Only, 6.591%**, 3/25/2037 "SJ", Series 2007-36, Interest Only, 6.591%**, 4/25/2037 "KI", Series 2005-65, Interest Only, 6.821%**, 8/25/2035 Government National Mortgage Association: "SY", Series 2008-83, Interest Only, 0.00**, 8/20/2034 0 "PO", Series 2007-18, Principal Only, Zero Coupon, 5/20/2035 "KO", Series 2013-38, Principal Only, Zero Coupon, 1/20/2043 "HS", Series 2009-121, Interest Only, 1.0%, 2/20/2037 "IG", Series 2010-147, Interest Only, 2.0%, 11/16/2013 "HX", Series 2012-91, 3.0%, 9/20/2040 "ZD", Series 2013-37, 3.0%, 3/20/2043 "BZ", Series 2013-79, 3.0%, 5/20/2043 "IE", Series 2011-128, Interest Only, 3.5%, 9/20/2026 "LI", Series 2009-104, Interest Only, 4.5%, 12/16/2018 "BI", Series 2010-95, Interest Only, 4.5%, 8/20/2032 "ZC", Series 2003-86, 4.5%, 10/20/2033 "TI", Series 2010-115, Interest Only, 4.5%, 10/20/2037 "BL", Series 2011-46, 4.5%, 10/20/2037 "CI", Series 2011-111, Interest Only, 4.5%, 11/20/2037 "PI", Series 2010-94, Interest Only, 4.5%, 12/20/2037 "CI", Series 2010-87, Interest Only, 4.5%, 11/20/2038 "GP", Series 2010-67, 4.5%, 3/20/2039 "IN", Series 2011-18, Interest Only, 4.5%, 5/20/2039 "IP", Series 2011-132, Interest Only, 4.5%, 12/20/2039 "ZA", Series 2010-3, 4.5%, 1/20/2040 "AI", Series 2012-15, Interest Only, 4.5%, 9/20/2040 "ZV", Series 2011-73, 4.5%, 5/20/2041 "QI", Series 2013-20, Interest Only, 4.5%, 12/16/2042 "VB", Series 2010-26, 5.0%, 1/20/2024 "LV", Series 2012-77, 5.0%, 7/20/2026 "UI", Series 2010-45, Interest Only, 5.0%, 5/20/2033 "MI", Series 2009-76, Interest Only, 5.0%, 3/20/2035 "GZ", Series 2005-44, 5.0%, 7/20/2035 "Z", Series 2008-5, 5.0%, 1/20/2038 "IJ", Series 2010-41, Interest Only, 5.0%, 9/20/2038 "Z", Series 2009-112, 5.0%, 11/20/2039 "UZ", Series 2010-37, 5.0%, 3/20/2040 "AI", Series 2008-40, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-51, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-46, Interest Only, 5.5%, 5/16/2023 "IB", Series 2005-73, Interest Only, 5.5%, 4/20/2032 "PC", Series 2003-19, 5.5%, 3/16/2033 "PI", Series 2005-73, Interest Only, 5.5%, 12/20/2034 "Z", Series 2006-12, 5.5%, 3/20/2036 "HZ", Series 2009-43, 5.5%, 6/20/2039 "YI", Series 2010-147, Interest Only, 5.5%, 7/16/2039 "DZ", Series 2009-106, 5.5%, 11/20/2039 "SJ", Series 2011-66, Interest Only, 5.868%**, 5/16/2041 "BS", Series 2011-93, Interest Only, 5.918%**, 7/16/2041 "IL", Series 2009-93, Interest Only, 6.0%, 10/16/2014 "CI", Series 2009-42, Interest Only, 6.0%, 8/16/2035 "AV", Series 2010-14, Interest Only, 6.118%**, 2/16/2040 "SA", Series 2012-84, Interest Only, 6.12%**, 12/20/2038 "ST", Series 2009-31, Interest Only, 6.17%**, 3/20/2039 "SM", Series 2009-100, Interest Only, 6.268%**, 5/16/2039 "AI", Series 2007-38, Interest Only, 6.278%**, 6/16/2037 "SL", Series 2009-100, Interest Only, 6.318%**, 5/16/2039 "GI", Series 2006-28, Interest Only, 6.32%**, 3/20/2035 "QA", Series 2007-57, Interest Only, 6.32%**, 10/20/2037 "S", Series 2003-11, Interest Only, 6.368%**, 2/16/2033 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 "SL", Series 2007-26, Interest Only, 6.618%**, 5/16/2037 "S", Series 1999-17, Interest Only, 8.018%**, 5/16/2029 "SA", Series 1999-44, Interest Only, 8.368%**, 12/16/2029 Total Collateralized Mortgage Obligations (Cost $340,971,917) U.S. Government Agency Sponsored Pass-Throughs 1.1% Federal National Mortgage Association, 3.0%, 11/15/2027 (Cost $23,226,750) Government & Agency Obligations 4.2% U.S. Treasury Obligations U.S. Treasury Bill, 0.02%***, 2/13/2014 (b) U.S. Treasury Notes: 0.75%, 6/15/2014 (c) (d) (e) 1.0%, 8/31/2016 Total Government & Agency Obligations (Cost $83,731,545) Contract Amount Value ($) Call Options Purchased 0.4% Options on Interest Rate Swap Contracts Pay Fixed Rate — 3.72% - Receive Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/20161 Pay Fixed Rate — 4.19% - Receive Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20172 Pay Fixed Rate — 4.32% - Receive Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20173 Total Call Options Purchased (Cost $6,260,634) Put Options Purchased 0.0% Options on Interest Rate Swap Contracts Receive Fixed Rate — 2.19% - Pay Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20172 Receive Fixed Rate — 2.32% - Pay Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20173 Total Put Options Purchased (Cost $3,242,687) Shares Value ($) Cash Equivalents 0.3% Central Cash Management Fund, 0.05% (f) (Cost $5,390,978) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,529,265,257)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2013. ** These securities are shown at their current rate as of September 30, 2013. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $2,530,287,238. At September 30, 2013, net unrealized depreciation for all securities based on tax cost was $4,544,225. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $53,612,912 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $58,157,137. (a) When-issued or delayed delivery security included. (b) At September 30, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) At September 30, 2013, this security has been pledged, in whole or in part, as collateral for written options. (d) At September 30, 2013, this security has been pledged, in whole or in part, as collateral for open bilateral swap contracts. (e) At September 30, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. LIBOR: London Interbank Offered Rate Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At September 30, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 12/19/2013 Ultra Long U.S. Treasury Bond USD 12/19/2013 75 Total unrealized appreciation Currency Abbreviation USD United States Dollar At September 30, 2013, open written option contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (g) Call Options Receive Fixed — 3.19% - Pay Floating — LIBOR 2/3/2017 2/3/2027 2 2/1/2017 ) Receive Fixed — 3.32% - Pay Floating — LIBOR 2/3/2017 2/3/2027 3 2/1/2017 ) Receive Fixed — 4.064% - Pay Floating — LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Receive Fixed — 4.22% - Pay Floating — LIBOR 4/22/2016 4/22/2026 1 4/20/2016 ) Receive Fixed — 5.132% - Pay Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% - Pay Floating — LIBOR 3/17/2016 3/17/2026 3 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 1.132% - Receive Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% - Receive Floating — LIBOR 3/17/2016 3/17/2026 3 3/15/2016 ) Pay Fixed — 2.064% - Receive Floating — LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Pay Fixed — 2.385% - Receive Floating — LIBOR 3/31/2014 3/31/2044 4 3/27/2014 ) Pay Fixed — 2.423% - Receive Floating — LIBOR 3/20/2014 3/20/2044 2 3/18/2014 ) Pay Fixed — 3.19% - Receive Floating — LIBOR 2/3/2017 2/3/2027 2 2/1/2017 ) Pay Fixed — 3.32% - Receive Floating — LIBOR 2/3/2017 2/3/2027 3 2/1/2017 ) Total Put Options ) Total ) (g) Unrealized appreciation on written options on interest rate swap contracts at September 30, 2013 was $1,314,444. At September 30, 2013, open interest rate swap contracts were as follows: Centrally Cleared Swap Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Depreciation ($) 5/13/2014 5/13/2044 5 Fixed — 4.064% Floating — LIBOR ) ) Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 4/23/2014 4/23/2016 1 Fixed — 0.921% Floating — LIBOR ) ) 4/23/2014 4/23/2019 1 Fixed — 2.077% Floating — LIBOR ) ) 7/19/2014 7/19/2021 6 Fixed — 2.63% Floating — LIBOR ) ) ) 4/23/2014 4/23/2024 6 Fixed — 3.024% Floating — LIBOR ) ) ) 4/23/2014 4/23/2034 6 Fixed — 3.532% Floating — LIBOR ) 5/22/2014 5/22/2020 6 Floating — LIBOR Fixed — 1.686% ) — ) 6/3/2013 6/3/2025 1 Floating — LIBOR Fixed — 3.0% ) — ) Total net unrealized depreciation ) Counterparties: 1 Nomura International PLC 2 JPMorgan Chase Securities, Inc. 3 BNP Paribas 4 Barclays Bank PLC 5 Morgan Stanley 6 Citigroup, Inc. For information on the Fund's policy and additional disclosures regarding options purchased, futures contracts, interest rate swap contracts and written option contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Government National Mortgage Association $
